DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are currently pending in the application and being examined on the merits in this Office Action.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claim 1, line 9 and 14, it is suggested to amend “the single fuel cells” to - -the plurality of single fuel cells- -.  
In claims 2-3, line 5 and 7, it is suggested to amend “the plate” to - -the bent plate- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the single fuel cell" in line 26.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the single fuel cell” is a separate single fuel cell from the plurality of single fuel cells in the recited stacking direction or the same as “the plurality of single fuel cells” or “the single fuel cell” from line 3 and 9 and 14 respectively. 
Claim 8 recites the limitation “a second interconnector” in line 2. It is not clear if this is the same as “a second interconnector” recited in claim 1, line 25. Further, claim 8 recites “the single fuel cell” in line 5 and 10 which similar to claim 1, it is not clear if it refers to a separate single fuel cell from the plurality of single fuel cells in the recited stacking direction or the same as “the plurality of single fuel cells” or “the single fuel cell” from line 3 and 9 and 14 respectively. Moreover, claim 8 further recites “the second interconnector” which is not clear if it refers to the one recited in line 2 or previously recited in claim 1, line 25. 
Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: with regards to claims 1-8, no prior art was found teaching or suggesting the order steps of the method for manufacturing a solid oxide fuel cell as recited as recited in independent claim 1. Hotta et al. (U.S. Patent Application Publication 2014/0170522) is considered the “closest” prior art and discloses a fuel cell including a junction member composed of an elastic member (58) (i.e., spacer) and an electrically conductive member (19) (i.e., current collector member) which is disposed in between the cathode and anode side of the fuel cell unit (paragraph [0114], [0118], [0128]). However, Hotta does not teach the recited method of manufacturing a solid oxide fuel cell stack and the particular disposition of the junction member as recited. 
Additional prior art found that came to the attention of the Examiner teach a similar junction member:
Perego et al. (U.S. Patent Application Publication 2010/0108537) teaches a current collector (corresponds to junction member) that has elastic and conductive characteristics (paragraph [0001]) (see figure 1).
Tsutsumi et al. (U.S. Patent Application Publication 2004/0241540) teaches a current collector (corresponds to junction member) that can be made of nickel and mica which are the claimed materials for the conductive and elastic members respectively (paragraph [0040]).
Muroka et al. (U.S. Patent Application Publication 2012/0034541) teaches a spacer (corresponds to a junction member) having elastic and conductive properties (paragraphs [0025]-[0026]).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723